Name: Council Directive 79/1034/EEC of 6 December 1979 amending Directive 79/116/EEC concerning minimum requirements for certain tankers entering or leaving Community ports
 Type: Directive
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 1979-12-11

 Avis juridique important|31979L1034Council Directive 79/1034/EEC of 6 December 1979 amending Directive 79/116/EEC concerning minimum requirements for certain tankers entering or leaving Community ports Official Journal L 315 , 11/12/1979 P. 0016 - 0016 Greek special edition: Chapter 07 Volume 2 P. 0110 Spanish special edition: Chapter 07 Volume 2 P. 0194 Portuguese special edition Chapter 07 Volume 2 P. 0194 COUNCIL DIRECTIVE of 6 December 1979 amending Directive 79/116/EEC concerning minimum requirements for certain tankers entering or leaving Community ports (79/1034/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Whereas it has proved necessary to make certain minor amendments of a technical nature to Council Directive 79/116/EEC of 21 December 1978 concerning minimum requirements for certain tankers entering or leaving Community ports (1), HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 1 (1) of Directive 79/116/EEC the text of item A. (i) (g) shall be replaced by the following: "(g) where chemicals are being transported in bulk, information on whether or not the vessel is in possession of a certificate of fitness under the terms of the IMCO code for the construction and equipment of ships carrying dangerous chemicals in bulk, or where liquified gases are being transported in bulk, information on whether or not the vessel is in possession of a certificate of fitness under the terms of the IMCO code for the construction and equipment of ships carrying liquified gases in bulk". Article 2 In the Annex to Directive 79/116/EEC the following entries shall be added to Section C: >PIC FILE= "T0015617"> Article 3 Member States shall bring into force, after consulting the Commission, the laws, regulations and administrative provisions necessary to implement this Directive as soon as possible, and in any case by 31 December 1980. They shall inform the Commission and the other Member States thereof. Article 4 This Directive is addressed to Member States. Done at Brussels, 6 December 1979. For the Council The President L. PRETI (1)OJ No L 33, 8.2.1979, p. 33.